Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered February 9, 2006 in a proceeding pursuant to Family Court Act article 3. The order directed respondent to pay restitution in the amount of $1,200 within six months of the date of the order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the amount of restitution and as modified the order is affirmed without costs, and the matter is remitted to Family Court, Niagara County, for a new restitution hearing.
Same memorandum as in Matter of Jared G. (39 AD3d 1248 [2007]). Present—Hurlbutt, J.P., Gorski, Smith, Fahey and Green, JJ.